ySMMiMmMM m :! :sm mmsmmm kl                                     1
8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 1 of 16 - Page ID # 4




                                                                                   002089 d1lj ,II
                IN THE DISTRICT COURT FOR DOUGLAS COUN                 T




  ANTIONE POKE,                                            CASE NO.: Cl 20 - 9% *7D

                   Plaintiff,
                                                        COMPLAINT and JURY DEMAND
           V.



  AMERICAN LABORATORIES LLC,

                   Defendant.




        COMES NOW, the Plaintiff, A tione Poke, by and through his attorney, and for his
 complaint a ainst the Defendant states and alleges the follo i g:


                                 I. STATEMENT OF FACTS


           1. This is an ction for violations of Title VII of the Civil Ri hts Act, as amended,

 42 U.S.C § 1981, the City of Omaha Anti-Discrimination Ordinance Section 13-89 and 13-116,

 and the Nebraska Fair Employment Practices Act, as amended, Neb. Re . Stat. §48-1101 et seq.


           2. This court has original jurisdiction ith claims arising under city ordinances and
       /
 state law, and concurrent jurisdiction over the federal la claims.


           3. Plaintiff Antione Poke is a citizen of Omaha, Douglas Count , Nebraska.


           4. The Defendant is a forei n limited liability company that was incorporated in

 Delaware, and is licensed to do business in Nebraska with its principle place of business in

 Omaha, Douglas County, Nebraska.


                                                                               IN DISTRICT COURT
                                                                           DOUGL S COUNTY NEBRASKA

                                                                                NOV 13 2020
                                                                               JOHN M, FRIEND, _
                                                                            fiLERK STfllOT COUflTJ
                                                                                        Exhibit A
8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 2 of 16 - Page ID # 5




         5. Defendant may be served through its agent of service, Patrick J. Straka at

 McGrath, North, Muilin, & Kratz, PC. LLO who has represented that they are the re istered

 agent an will accept service on be alf of Defendant, at First National Tower 1601 Do ge Street,

 Su te 3700, Omaha, NE 68102.


         6. The Defendant as over 100 employees for 20 wee s of the preceding year, and

 meets the definition of Employe as st ted in the statutes referenced herein.


         7. The unlawful events that give rise to this cause of action occurred in at the

 principle place of business of Defendant in Omaha, Douglas County, Nebraska.


         8. All required con itions precedent required under Title VII (42 U.S.C. §2000e_et

 seq.l have been exhausted and/or erformed by Plaintiff rior to the filing of this complaint: 1)

 Plaintiff filed a charge of discrimination and retaliation on December 30, 2019 with the Equal

 Em loyment Opportunity Commission (hereinafter EEOC”), within 300 days of the date of the

 retaliatory adverse actions for which recovery is sought that is compl ined of herein (the earliest

 of hich occurred on November 25,2019 ); 2) Poke received the Notice of Right to Sue, mailed

 August 17,2020 see Exhibit A hich contains copies of Poke s charge and the Right to Sue

 letter. Therefore, this suit is timely filed within the 90 days allowed from the recei t of this right

 to sue letter.

                                                                                                          I
         9. Plaintiff incorporates Paragra hs 1 through 8 as if fully stated forth herein.


          10. Plaintiff was hired by Defendant on February 2,2015 in die position of

 Production Technician, and at the time of termination Plaintiff had worked for Defendant for a

 period of al ost 5 ears.


          11. Plaintiff is black.
            II.      _
8:21-cv-00009-RFR-MDN DocI# 1-1 Filed: 01/06/21 Page 3 of 16 - Page ID # 6




        12. Plaintiff was given an eight (8) percent raise and yearly bonus for 2019 of

$1,600.00 for which he,signed for o December, 9 2019.


        13. Pl intiff never received the bonus because he was terminated 3 days later.


        14. O or around November 10, 2019 Defendant placed a new supervisor to oversee

the roduction Technicians in Plaintiffs building. Plaintiffs new supervisor was Craig

Groeneweg ( Groeneweg ).


        15. Groeneweg is white.


        16. From November 25, 2019 until the date of his termination, Plaintiff was

discriminated, harassed, and was retaliated against by his supervisor Groeneweg.


        17. Groeneweg heated Plaintiff disparately or pretextually in the terms and

conditions of his employment compared with the way non-black employees, or employees that

had not engaged in protected activity, were treated.


        18. Plaintiff was terminated on December 12,201 , this termination had a causal link

to Plaintiff receiving four (4) disciplinary notices from Groene eg over the course of his last two

 (2) days of employment.


        19. On November 25, 2019 Plaintiff began to use a forklift that w s not marked or

 tagged as being unsafe and inoperable. Plaintiff was not aware that the Forklift had mechanical

 issues and due to the mechanical issues had an incident that scuffed t e bottom of a roll-up door.


        20. On November 25,2019 the Plaintiff began to notice that he was being tracked

 constantly by Groeneweg. Plaintiff felt like Groeneweg was always on his case and monitoring

 him more than the white employees he supervised.
€sS*Ssi:l                                                               I'-.r- S-'V r ; • .r
            8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 4 of 16 - Page ID # 7




                    21. On December 5, 2019, Groeneweg accused Plaintiff of taking an extra hour of

             lunch break, Groeneweg did not have any evidence and could not prove it, but still ent out of

             his way to verbally discipline Plaintiff with a warning.


                    22. On December 5, 2019, while in a heated discussion ith Groeneweg, Plaintiff

             told Groeneweg he felt like he was unfairly monitored, being constantly searched out, and that

             Groeneweg was always on his case, despite the fact he was getting his work done.


                     23. At this ti e equivalent white em loyees were not being monitored and searched

             for on a regular basis like Plaintiff was.


                     24. Plaintiff s claims to Groeneweg on December 5,2019 about ho he felt were the

             first incidents of a protected activity.


                     25. On December 10, 2019, 3 work days after the protected activity, Groeneweg gave

             Plaintiff a rite-up for the forklift incident on November 25, 2019 and claimed the conduct was

             so severe that it required it to be worth t o (2) disciplinary actions.


                     26. On December 10, 2019 while sampling a roduct that was not the pellets Pl intiff

             usually worked with, Plaintiff accidentally spilled some powder off of a sterile sampling spoon,

             this powder ouched the side of the bag and went into a drum of the product.


                     27. Groeneweg learns of the sampling error that Plaintiff had made, while others

             suggested retraining, Groeneweg etermined it was grounds for the termination of Plaintiff.


                     28. Nobody had ever been terminated for a sampling error while working for the

             Defendant, at one point twelve (12) lab technicians, all white, were com itting a multitude of

             sam ling errors and not one was terminated.
                                                      \ .•-.•¦.Ti.M* •
8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 5 of 16 - Page ID # 8




        29. On the same day, Dece ber 10, 2019, while Plaintiff was on his w y from the

bathroo he stopped to check his phone from his locker i the loc er room, due to this action

Groeneweg gave Plaintiff an additional disciplinary notice, for what he determined to be an extra

long 35 minute break, des ite not having an evidence or witnessing it. Similar white employees

 did not receive disciplinary actions for going to the bathroom or their lockers during work hours.


        30. All of these disciplinary actions ere given to Plaintiff after December 5,2019

when Plaintiff told Groeneweg to stop searching him out and to stop treating him unfairly, these

 disciplinary actions, along with Groene eg s suggestion of termination were retaliation for

 Plaintiffs protected activity in the December 5, 2019 conversation between Plaintiff and

 Groeneweg.


        31. Before he was termin ted Pl intiff had another conversation with Groeneweg,

 This conversation was about the same complaints, protected activities, as in the conversation on

 Dece ber 5,2019, however in this conversation laintiff explicitly used the word ’’harassed

  nd Groeneweg said that because the word as used he would have to inform HR about the

 conversation.


         32. Plaintiff was discharged on December 12, 2019 due to the disciplinary problems

 artificially produced by Groeneweg <




              FIRST CAUSE OF ACTION: EMPLOYMENT DISCRIMINATION




         33. Plaintiff incorporates paragraphs 1 throu h 32 as if fully stated forth herein.
8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 6 of 16 - Page ID # 9




        34.     Plaintiff is black and is therefore a member of a protected class.


        35. Plai tiff was performing at a satisfactory level and on December 9,2019 recei e

a p y increase of 8% and bonus of $1,600.00.


        36. From November 20, 2019 until his termination on December 12,2019 Plai tiff

  as harassed, discriminated against, and treated poorly and unfairly.


        37. Other employees of Defendant ho were white did their work and acted in a

 similar way to Plaintiff, yet they ere not disci lined and/or terminated.


        38. This discriminatory conduct violates Title VII of the Civil Rights Act, as

 amended, 42 U.S.C § 1981, the City of Omaha Anti-Discrimination Ordinance Sections 13-89

  nd 13-116, and the Nebraska Fair Employment Practices Act, as amended, Neb, Rev. Stat. §48-

 1101 et seq.


        39. As a direct, proxi ate result of Defendant s aforementioned illegal conduct.

 Plaintiff has suffered compensatory damages and incurre significant loss of income, loss of

 benefits, loss of career opportunity, loss of career investment, and loss of advancement.

 Additionally, as a result of the illegal conduct of Defendant, Plaintiff has ex erienced

 humiliation, loss of standin in the co munity, emotional pain and suffering, inconvenience,

 loss of enjoyment of life, irritation and ental anguish.


        40. Due to Defendants willful and/or reckless conduct, punitive damages are

 a ropriate under federal law.




      SECOND CAUSE OF ACTION: RETALIATION FOR PROTECTED ACTIVITY
8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 7 of 16 - Page ID # 10




        41.      Plaintiff Incorporates Paragraphs 1 through 40 as if fully set forth herein.


        42. After Plaintiff engaged in one or more rotected activities. Defendant retaliated

 against im in the terms, conditions and privileges of his employment. And the ultimate result of

 the retaliatory action was his termination. Retaliatory conduct is violati e of Title VII of the

 Civil Rights Act, as amended, 42 U.S.C § 1981, the City of Omaha A ti-Discrimination

 Ordi a ce Sections 13-89 and 13-116, and the Nebraska Fair Em loyment Practices Act, as

 a ended. Neb. Rev. Stat. §48-1101 et seq. As a direct, proximate result of Defendant s

  forementioned illegal conduct. Plaintiff h s suffered compensatory damages and incurred

 significant loss of i come, loss of benefits, loss of career o ortunity, loss of career investment,

 and loss of advancement. Additionally, as a result of the illegal conduct of Defendant, Plaintif

 has ex erienced humiliation, loss of sta ding in the com unity, emotional pain and suffering,

 inconvenience, loss of enjoyment of life, irritation an mental anguish.


         43. ue to the willful and/or reckless conduct, punitive damages re appropriate

 under federal law.




         WHEREFORE, Plaintiff requests a judgment against the defendant in the following
 respects
              a) Declaring the acts of the Defendant to be in violation of city ordinances, state and
                 federal la ;
              b) A ard the Plaintiff lost wages and the value of benefits as well as prejudgment
                 interest;

              c) A ard the Plaintiff an a pro riate amount of monetary da ages for his
                  compensatory damages claims;
8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 8 of 16 - Page ID # 11




         d) Order t e Defendant to pay Plaintiff for the loss of his job related benefits in
             accordance with la .

         e) A ard Plain iff pu itive damages;
         f) Award t e Plai tiff attorney s fees a d costs;
         g) Award Plai tiff suc relief as the Court deems just and proper.


DATED THIS 13th DAY OF NOVEMBER 2020.



                                                             ANTIONE POKE, Plaintiff.




                                                    Josep Hall #26949
                                                    Joseph D. Hall & Associates, LLC.
                                                    16169 Bedford Ave.
                                                    Omaha, Nebraska 68116
                                                    Telephone: 402-409-0909
                                                    Fa 402-408-8392
                                                     Email: ioe@,idhalaw.com
                                                     Attorney for Plaintiff

                                       ¦TITRY DEMAND

       The Plaintiff requests trial by jury in Omaha, Douglas County, Nebraska.




                                               Joseph Hall
       8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 9 of 16 - Page ID # 12



EEOC Form 181 (11/18)                   U.S. Equal Employment Opportunity commissio

                                                Dismissal and Notice of Rights
To Antoine J. Poke                                                                    From: St, Louis District Office
       6411 N. 67th Street                                                                  1222 Spruce Street
       Omaha; NE 68104                                                                      Room 8,100
                                                                                               Saint Louis, MO 63103


                            On behalf of person(s) aggrieved whose identity Is
                            CONFIDENTIAL (29 CFR $1601 7(a))
EEOC Charge No.                                EEOC Representative                                                 Telephone No.

                                               Joseph J. Wilson,
32G-2020-00014 State & Local Program Manager (314) 798-1930
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      [ [ The facts alleged In the charge fail to state a claim under any of the statutes enforced by the EEOC.

      [ ( Your allegations did not involve a disability as efined by the Americans With Disabilities Act.

                  The Respondent employs less than the required number of employees or is not otherwise co ere by (he statutes.

      I I Your charge as not ti ely filed ith EEOC; in other words, you waite too long after (he ate(s) of the allege
               discrimination to file your charge
      1 X 1 The EEOC Issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No fin ing is made as to any other issues that might be construe as ha ing been raised b this charge.
      | | The EEOC has adopted the findings of the state or local fair em loy ent practices agency that in estigated this charge.

      I ) Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimina ion in E ployment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be file WITHIN 90 PAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for f ling suit based on a claim under state la may be different.)

Equal Pay Act (EPA): EPA suits ust be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                   August 17, 2020
 Enc si.ires(s)                                                                                                           (Date Mailed)
                                                                   loyd J. Vasquez, Jr,,
                                                                     District Director
 cc

            Chief Executive Officer                                                   Co y Brookhouser-Sisney
            A ERICAN LABORATORIES, INC                                                MCGRATH NORTH
            11111 Street                                                              First National Tower
            Suite 110                                                                 1601 Dodge St., Suite 3700
            Omaha, NE 68137                                                           Omaha, NE 68102
      8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 10 of 16 - Page ID # 13


1 tEnclosure with EEOC
  Form 161-B (1U16)

                                           Information Related to Filing Suit
                                         Under the Laws Enforced by the EEOC
                         (This information relates to filing suit in Federal or State court under Federal law,
                If you also plan to sue claiming violations of State law, please be aware that time limits and other
                       provisions of State law may be shorter or more limited than those described below.)


  Private Suit Rights                 Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                      the Genetic Information Nondisc imination Act (GINA), or the Age
                                      Discrimination in Employment Act (ADEA):

  In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
  90 days of the ate you eceive this Notice. Therefore, you s ould keep a record of this date. Once t is 90
  da period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
  consult an attorney, you should o so pro ptly. Give your attorney a copy of this Notice, and its envelope, and tell
  him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
  manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
   ndicated where the Notice js signed) or the date of the postmark, if Jater.                                       „
  Your la suit may be filed in U.S. District Court or a State court of competent jurisdiction, (Usually, the appropriate
  State court is the general ci il trial court.) Whether you file in Federal or State court is a matter for you to decide
  after talking to your attorney. Filing th s Notice is not enough. You must file a "complaint that contains a short
  statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
  your charge must be attached to the co plaint you file in court. If so, you should remove your birth date from the
  charge. Some courts will not accept your co plaint here the charge includes a date of birth. Your suit may include
  any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
  alleged in the charge, Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
  some cases can be brought where relevant employment records are kept, where the employ ent would have
  been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
  the office of the clerk of the court where you are bringing suit, but do not expect that office to rite your co plaint
  or make legal strategy decisions for you.

  Private Suit Rights - Equal Pay Act (EPA):

  ERA suits must be filed In court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
  pay due for violations that occurred more than 2 years f3 years before ou file suit may not be collectible. For
  example, if you were underpaid under the EPA for work perfor ed from 7/1/08 to 12/1/08, you should file suit
  before 7/1/10 - nof 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for fil ng an EPA
  suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
  Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
  clai , suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

  ATTORNEY EPRisENTATION                                                     fitle V , the              A iFGlN :

   If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
   in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
   ma e to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
   efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
   because such requests do not relieve you of the requirement to bring suit within 90 days.

   Attor ey Referr l a d EEOC Assistance - All Statutes;

  You ay contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
  questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
  inspect or obtain a copy of information in EEOC s file on the charge, please request it promptly in writing and provide
  your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
  are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
  file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
  made within the next 90 days.)

                         If you file suit, please send a copy of your court complaint to this office.
    8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 11 of 16 - Page ID # 14



EEOC Form 6 1/09)

                     Charge of Discrimination                                                           Charge Presented To:                    Agenoy(ies) Charge No(s):
           This form is affectsd by Ihe Privacy Ad of 18T4. Sea enclosad Privac Act                                   FEPA                          20-1219-0010-ER
                    Stetemenl ana other information before completing (tits form,
                                                                                                                      EEOC                         32G-2020-00014
                                                Omah Human Rights and Relations Department                                                                       and EEOC
                                                                           State orloosl Agency, limy
Namo (IndlcatB Mr., M$., Mrs.)                                                                                        Home Phone f/ncf. Area Code)             Dale of Birth
Mr. Antoine J, Poke                                                                                                      (402) 403-2588                          1983
Street A dress                                                                      City, State an ZIP Co e
6411 N. 67th Street, Omaha, NE 68104

Named Is the Employe , Labo Organization, Employment Agency, Apprenticeship Committee, or Stats or Local Government Agency That I Believe
Discriminated Against Me or Others, {If more then two, list under PARTICULARS below.
Name                                                                                                                  No. Eftl toyocS Member*     Phone No, (Include Area Code)

AMERICAN LABORATORIES, INC                                                                                                 15-100                    (402) 858-2162
S eet d ress                                                                  - City, State ana ZI Code-

11111 Street, Oma a, NE 68137

Name                                                                                                                  No, EmployoBs, Msnftsrs Phone No. (Inclu e A ea po e)



Street A dress                                                                      Cit , Stela and ZIP Co e




DISCRIMINATION B SED ON (Check appropriate hor(es).)                                                                          DATE(S) DISCRIMIN TIO TOOK L CE
                                                                                                                                       Earliest latest
          R CE             COLOR                SEN                      RELIGION                NATIONA ORIGIN                   11-25-2019                 12-12-2019
       j X | RE LIATION [ ( AGE ( ( DISABILITY                                             GENETIC INFORMATIO
                 [ j OTHER (Spedi j                                                                                                             CO TINUING CTION
 HE PARTICULARS RE (It additional paper la needed, attach extra sheet(s)):
  My race is Black. I began wor ing for Respondent in or aroun February 2,2015 as a Production
  Technician. My job duties included collecting enzyme ad protein samples. My job performance was
  satisfactory. most recent supervisor was Craig (White, last name nknown, Craig"). On or about
  December 10, 2019,1 complained to y supervisor about his unlawful harassment. On December 12,
  2019,1 received written notice for m job performance an immediately discharged.

   DISCRIMIN TION STATEMENT: I allege due to y race (Black), I was subjected to discriminatory ter s
  and conditions of my employment an in retaliation for. y_CQmpiaint.of-ths:unlavvful-harassmentT
   Respondent disdwgedme n violation of Title VII of the Civil Rights Act of 1964, as a ended, an the
   City of Omaha Anti-Discriminatioh Ordinance Sec,-13-89 and 13-116 because:

        1. My race is Black.
        2. y work performance as satisfactory.
 I want this charge filed with both the EEOC and I e Stata or local Agency. If any,              NOTA Y - W an ne essary (or Stele and Local Agency Requirements
  ill advise the agencies If I change my address or one number and I will
 cooperate fully ith theta In [he processl jjjt/gy charge In accor ance wit their
                                                                                                       ton'
 procedures. V              r                                                                    I swear or affi m that I a e read the above charge an that It Is t ue to
 I declare under penall of perjury t an e above Is true and correct.                             the est of m kno led e, infoimatlon and belief.
                                                                                                 SIG T BE ofcomplaii


                                                                                                 SUBSC IBED AND S ORN T<                                             Nebraska
                                                                                                 (mont , day, year)                                     ORI O'BRIEN
                                                                                                                                                   ttyConiro.Exp.July26,2iiZQ
            Date                                  Chargi g Party Signature
     8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 12 of 16 - Page ID # 15




EEOC Form 5 <11/09)

                       Charge of Discrimination                                        '         Charge resented To:              Agency(ies) Charge No(s):
            This fomWs affected by me Privacy Act of 19T4. See enclosed Privac Act u                       FEPA                        20-1219-0010-ER
                      Statement an other InfomiaSon before completing this form. •'
                                                                                                           EEOC                       32G-2020-00014
                                              Omaha Human Rights and Relations Department                                                           and EEOC

             In or around November 25,2019, my superyisdV started singling me out by looking for me
             throughout my shift an questioning whathivaS doing or if I was on break. On December 10, 2019,1
             as ed him why he was harassing me to t e point of ma ing it uncomfortable at work. Craig informed
                e since i used the word harassed , he had to report t is to Human Resources.
       4, On or about December 11,2019, Safety Inspector Craig Lentz (White) saw me pourin out some
           overfill in a drum barrel and told me that this as not the correct procedure.
       5. On or about December 12, 2019, u ing a meeting ith Human Resource staff a d my supervisor, I
           received a ritten notice about the incident from t e day before as well as ta ing oo many breaks,
           which I deny. Hu an Resource Manager Ta m Anderson (White) stated due to the write up, I was
              bein                              terminated,                                                          _                        "J
        3.__ al1ege,.Respondent-does'RQt-treat no n:Black employee s similarly in that their supervisor does not
              harass the by constantly asking the w at they are doing or if they are on break nor does
              Respondent issue written notices for sampling errors. Due to my race (Black) an in retaliation for
              complaining to my supervisor, Respondent terminated my e ployment.




                                                                                  &
                                                                                  r*
                                                                                 r




 ! ant this charge filed wllh both the EEOC and e Slate or local Agency, if any.-1         NOTARY- When necasssiy.rbrSfala and Local Agency Requireme ts
 will ad ise the agencies If I change m a dress or phone number an I will
 cooperate full with the/ijl ttj j)rocess g)3jrny charge in accordance with their
 procedures.                                                                               I swear or affirm that I ha e rea the above charge and that it Is true to
                   lalty of
 1 declare un er enalty  of perjury
                            periury that
                                    that the
                                         the abc
                                             abo e is true an correct.                     the best of my kno ledge, nformation and belief.
                                                                                           SIGNATURE Op COMPLAItV


                                                                                           SUBSCRIBED A D SWORN TCfSEP                            State of Nebraska
     tz Sd n x                                                                             (month, day yaai)                              LORI O BRIEN
                                                                                                                                      M Eomm-Ei ).-July 26,2020
             Date                               Charging Party Signatur                          doj il
8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 13 of 16 - Page ID # 16


  Image ID:                          SI MMONS
  D00705452D01                                                   Doc. No. 705452

                  I THE DISTRIC COURT OF Douglas COU Y, NEBR SKA
                         1701 Farnam
                         Omaha E 68183




  ntione Poke . merican Laboratories LLC
                                                           Case ID: Cl 20 9370



 TO: merican Labo atories LLC




 You have been sued by the following plaintiff(s):

      Antione Poke




 Plaintiff's Attorney: Joseph D Hall
 Address: 16169 Bedford                  e
                         Omaha, NE 68116

  elephone: ( 02)             09-0909

   copy of the complaint/petition is attached. To defend this lawsuit, an
 appropriate esponse must be served on the parties an filed ith the office of
 the clerk of the court within 30 days of service of the complaint/petition. If
 you fail to respon , the court m y enter judgment for the relief deman ed in the
 complaint/petition.



 Date: DECEMBER 4, 2020          BY THE COUR :        JY

 PLAI IFF'S DIREC IO S FOR SERVICE OF SUMMONS AND COPY OF THE
 COMPLAIN /PE I ION ON:

               eric n Labo atories LLC
              1601 Dodge St. #3700
              Patric Straka as Registered Agent
              O aha, E 8102

 Method of service: Certified Mail

 You are directe to make such ser ice ithin ten days after the date of issue,
 and file ith the court clerk proof of service within ten days after the signed
 receipt is received or is available electronically, whichever occurs first.
       8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 14 of 16 - Page ID # 17




                                    cmmmmm:
                                       tnJhN ADDRESS, FOLD ATDOTTED LINE




                                                                           CPU
                                                                                      U-S. POST,
                                                                                      » $7.80
                                                                                      g fcmf
JOSEPH D HALL 8 ASSOCIATES LLG                                                        ? Orig: 681-it"
                                                                                      | 12/04/20
                                                                                      f3 200005142/
16169 BEDFORD AVE.
OM HA, NE 68116
                                    Patrick J. Straka
                                    McGr th, North, Mulli , & Kratz, PC. LLO
                                    First National Tower
                                    1601 Do ge Street,
                                    Suite 3700, Om ha, NE 68102




                                                              hihMih'ihl
       8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 15 of 16 - Page ID # 18
                                                                                                        Filed in Douglas District Court
                                                                                                                    *** efiled ***
                                                                                                      Case Number: D01CI200009370
                                                                                                       Transac ion ID: 0012285670
                                                SERVICE RETURN                                  Filing Dst nmP20 ' M5 AM CST
                                                s                            ;


                                                Douglas District Court
                                          1701 Farnam
                                          Omaha 68183

 To:
     Case ID: CX 20         9370 Poke . American Labor tories LLC




              i M Complete items 1,2, and 3.                         A.         Signature
                  ¦ Print your name and address on the re erse
                     so that we can return the card to you.
                                                                     B. fflcfiived by (Printed Name) , G. XJatft.of Delivery
              i ¦ Attach this card to the back of the mallpiece,
                     or on he front if space permits.                         rt          f LL. f r7 7u ,
                1. rtlcla Addressed to:                              D. Is delivery address different from Hem 1? O Yes ;
                                                                        if YES, ente delivery address below: No
                   fkhk.K S r i
                                             -5        "r /la

                               \= 7 {Vijr     <£> I fa.K

                    IIIIUIIIKIIIIIIIIIIIIIIISIIIIII
                      95909402 5984 0082 611981 .
                                                                   3. Ser ice Type D Priority Mall Express®
                                                                   D Adult Signature Registered Mall™
                                                                     Adult Signature Restricted Deli ery n Registered Mail Restricted
                                                                   a Certified Mall® Delivery.
                                                                    Certified Mall Restricted Delivery Return Receipt for
                                                                   DCoileolon Delivery Me cha dise
                                                                    Collect on Delivery Restricted Delivery 8 Signature Confirmation™
                a AiiicLeJ umbfii dtan r/rcjr e ciife i) - _        Insured Mail Signature Confirmat on
            ' 705Q DCHO ODQD 1R30 10LH                             3 Insured Mall Restricte Delivery Restricted Deliyeiy
                                                                   , (ove $800)
              ( PS Form 3811, July 2015 PSN 7530-02-000-9053                                            Domest c Return Receipt .
                                                                   (Sheriff or aut orized person)


                                                          CERTIFIED MAIL
                                                      PROOF OF SERVICE
               Copies of the Summons ere maile by certified mail,
               TO THE PARTY: American Laboratories Inc
                                                   Patrick Straka: Registered Agent
                At the following address:.
                                                  1601 Dodge Street #3700

                                                  Omaha, NE 68102

                                                                            2 020 as required by Nebraska state la .
                on the 4th day of _December



                                                                          i
                                                                          ione Po e
                Postage $ $7.80 Attorney for:
                                                                                     December 7                     2020
                The return receipt for mailing to the party was signe on
                                                                   F om: Josep D Hall
o:     merican Laboratories LLC
                                                                         16169 Be ford ave
      1601 Dodge S . #3700                                               O a a, NE 68116
      Patrick Straka as Registered Agent
      Omaha, NE 68102
   8:21-cv-00009-RFR-MDN Doc # 1-1 Filed: 01/06/21 Page 16 of 16 - Page ID # 19

                               Certificate of Service
    I hereby certify that on Thursday, December 10, 2020 I provided a true and correct copy of
the Return-Summons/Alias Summons to the following:


    American Laboratories LLC service method: No Service


Signature: Is/ HALL, JOSEPH D (Bar Number: 26949)
